Per Curiam.

Plaintiff admitted that in his 23 years of experience it was normal practice to install “ separators ” or “ sleeves ” and that there was nothing unusual in the application thereof on the job in question.
Not only is there no evidence of any unexpected condition which would furnish the basis of a claim of negligence against the general contractor, but there is every indication that plaintiff was not free of contributory negligence.
The condition was usual, plaintiff knew of its existence, having passed it approximately 10 times during the morning of the accident, thus making it fair to conclude that he was injured due to his own carelessness. Consequently he was not entitled to a recovery and the complaint should have been dismissed.
The judgment should be reversed, with costs, and complaint dismissed, with costs.